456 N.W.2d 764 (1990)
235 Neb. 655
STATE of Nebraska, Appellee,
v.
George SCHANEMAN, Appellant.
No. 89-1346.
Supreme Court of Nebraska.
June 22, 1990.
Mary T. Kloeckner, Cheyenne, Wyo., and Sandra Frantz, Lincoln, for appellant.
Robert M. Spire, Atty. Gen., and Barry Waid, Gering, for appellee.
HASTINGS, C.J., and BOSLAUGH, WHITE, CAPORALE, SHANAHAN, GRANT, and FAHRNBRUCH, JJ.
WHITE, Justice.
This matter is submitted to the court on briefs only, pursuant to Neb.Ct.R. of Prac. 11 F(5)a (rev. 1990).
The appellant pled guilty in the district court to one count of delivery of a controlled substance, marijuana. The plea was accepted, and appellant was sentenced to a term of 2 to 3 years in the Nebraska Penal Complex, with credit for 28 days of jail time served.
*765 The errors assigned in nine separate paragraphs and seven subparagraphs allege violations of numerous, but unspecified, sections of the U.S. Constitution and various state and federal statutes, culminating in appellant's assertions that (1) he was denied effective assistance of counsel, (2) he was entrapped, (3) his guilty plea was invalid and not voluntary, (4) exculpatory evidence was withheld from him by the State, and (5) the State's conduct was outrageous and grossly and unconscionably overreaching.
In support of all the assigned errors, we are presented with a bill of exceptions of 10 pages, consisting of the sentencing proceedings only. Nothing in that record supports any of the assigned errors.
It is the responsibility of the party appealing to have included within the bill of exceptions matters from the record which it believes material to the issues presented for review. State v. Meis, 217 Neb. 770, 351 N.W.2d 79 (1984); Neb.Ct.R. of Prac. 5 A(2) (rev.1989).
The judgment of the trial court must be affirmed.
AFFIRMED.